Citation Nr: 0402847	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  97-13 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to 
August 1967.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee, which determined that new and 
material evidence had not been submitted to reopen the 
previously denied claim of entitlement to service connection 
for a left knee disability.  The Board first considered the 
veteran's appeal in June 2001 and found that new and material 
evidence sufficient to reopen the previously denied claim had 
been submitted.  The claim was reopened, but remanded to the 
RO for compliance with the recently enacted Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West 2002)].  The Board again remanded this claim in 
May 2003 in order for the RO to perform additional 
development.  All requested development having been 
completed, this matter is now properly returned to the Board 
for appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has a history of left knee pain with 
arthroscopic evidence of degenerative meniscus change 
unrelated to his period of active service.


CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection 

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  
Id.

The record clearly shows that the veteran believes his 
current left knee disability is the result of an inservice 
motor vehicle accident and subsequent inservice sprain.  
Treatment following a motor vehicle accident is not of 
record; however, the veteran submitted a statement from a 
fellow serviceman who stated that he was involved in a moped 
accident with the veteran in 1965 and the veteran was treated 
at Fort Ord on an emergency basis.  The RO sought these 
treatment records, but they were not located.  Service 
medical records do show treatment for a sprain that required 
casting in November 1966.  The one treatment note does not 
reflect what was sprained and the veteran's discharge 
examination dated in August 1967 does not reflect any left 
knee complaints or any left knee disability whatsoever at 
that time.  The discharge examination report does not make 
any reference to an inservice accident, emergency treatment, 
or a broken appendage.

The veteran filed his first application for VA compensation 
benefits upon separation from service in 1967 and asserted 
that he broke his left leg in 1965.  The claim was summarily 
denied in April 1968 as there was no evidence of a left leg 
disability during service.  

In August 1985, the veteran made his second application for 
VA compensation, again stating that he had a left leg 
disability.  Treatment records dated in the 1980's show that 
the veteran complained of the left knee occasionally giving 
way and that he related a history of an old injury.  Clinical 
testing, including a computerized tomography (CT) report 
dated in 1987, showed no evidence of joint abnormalities and 
no meniscal tearing.  Ultimately, the veteran's claim was 
denied by the Board in March 1989 as there was no evidence of 
a chronic left knee disability related to the veteran's 
active service.

Treatment records dated in the 1990's show that the veteran 
continued to complain of occasional left knee weakness.  X-
rays performed in September 1996 showed a linear density 
projecting posterior to the distal femoral of the left knee 
that was noted not to have been found on previous studies.  
It was also noted that the density likely represented a 
surgical clip.  Magnetic resonance imaging performed the 
following month showed findings consistent with a Grade II 
injury and degeneration of the medial meniscus.  In March 
1999, the veteran related a three-year history of locking and 
catching in the left knee and underwent arthroscopic surgery 
of the left knee.  He was found to have some softening and 
Grade II changes in the patellofemoral compartment.

The veteran underwent VA examination in July 2003 and related 
a history of an inservice left knee injury that required 
surgery.  He pointed out a scar on his left knee that he 
related to his alleged inservice surgery.  The examiner 
reviewed the claims folder, commented on same, and diagnosed 
a history left knee pain with arthroscopic evidence of 
degenerative meniscus change.  The examiner stated that the 
scar pointed out by the veteran was not in a typical location 
for knee surgery and opined that it was more probable than 
not that the veteran's current left knee degenerative changes 
could not be attributed to a particular inservice injury.  
The examiner further opined that the reported inservice 
sprain should have been "self-limiting."  

Given the evidence of record, the Board finds that even if 
the veteran injured his left knee in service, the current 
disability is of no relation to that injury.  Although the 
veteran asserted upon discharge from service that he had 
broken his left leg during active service, he did not seek 
treatment for a left leg disability until approximately 
twenty years after his discharge.  In a statement dated in 
November 1987, he reported that he had required medical 
attention for his left knee "periodically".  At his hearing 
in June 1988, the veteran reported that his left knee 
"started flaring up" in 1986.  Thus, there is no continuity 
of symptomatology to relate any disability found in the 
1980's to an injury in the 1960's.  The veteran's assertions 
that he has experienced continual pain and discomfort since 
his inservice injury, standing on their own, are insufficient 
upon which to establish a relationship between an inservice 
injury and a current disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992) (Laypersons are not competent to 
offer medical opinions).  

The only medical opinion of record shows that it is unlikely 
that a current left knee disability is a result of an 
inservice injury, and indicates that the sprain suffered 
during service -- if it were of the left knee -- should have 
resolved without residual disability.  Consequently, the 
evidence that the veteran did not have a left knee disability 
at his service discharge examination, that he did not have 
continuity of symptomatology, and that an orthopedic 
specialist opined that the current disability is not a result 
of an inservice injury leads the Board to the conclusion that 
the veteran's history of left knee pain with arthroscopic 
evidence of degenerative meniscus change is unrelated to his 
period of active service.  Thus, the claim on appeal is 
denied.

II.  VCAA

The Board notes that it has given consideration to the 
provisions of the VCAA which includes an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits.  
It also redefines the obligations of VA with respect to its 
duty to assist a claimant in the development of a claim.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (August 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003 (the VBA), Pub. L. No. 108-183, Section 
701, 117 Stat. 2651 (Dec. 2003), and the United States Court 
of Appeals for Veterans Claims (Court) recent decision in 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), which addressed the timing and content of proper VCAA 
notice.  Following a complete review of the record evidence, 
the Board finds, for the reasons expressed immediately below, 
that the development of this claim has proceeded in 
accordance with the law and regulations. 

VA has a duty under the VCAA to notify the veteran and his or 
her representative of any information and evidence needed to 
substantiate and complete a claim as well as to inform the 
veteran as to whose responsibility it is to obtain the needed 
information.  The Court in Pelegrini also emphasized VA's 
need to advise a claimant that he should submit any and all 
evidence pertaining to his claim.  The veteran was informed 
of the requirements of the VCAA specifically and in detail in 
a letter dated in June 2001.  Although this letter mistakenly 
stated that the veteran needed to submit new and material 
evidence notwithstanding the Board's decision of that same 
month reopening the claim here on appeal, the Board finds 
that the information provided to the veteran specifically 
satisfied the requirements of 38 U.S.C.A. Section 5103 in 
that the veteran was clearly notified of the evidence 
necessary to substantiate his claim for service connection 
and the responsibilities of VA and the claimant in obtaining 
evidence.  Additionally, the Board finds that there is no 
indication that a review of the claim at this time will 
result in any prejudice to the veteran because the veteran 
has clearly been advised of the elements necessary to 
substantiate a claim of entitlement to service connection and 
he has maintained that his claim is based upon the medical 
evidence of record.  As such, it does not appear that being 
advised that he should submit anything whatsoever pertaining 
to his claim would change his position.  Under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.  

The Federal Circuit pointed out in both Disabled  American 
Veterans v. Secretary of Veterans Affairs and Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, supra., 
that a veteran is entitled to one year to respond to VA's 
notice of rights and responsibilities under the VCAA.  As 
such, the veteran had one year from June 2001 in which to 
respond before VA could proceed under the judicial precedent.  
Because this time limit expired in June 2002, the Board finds 
that the appropriate notice time limits have passed and this 
requirement of the VCAA has also been met.  The Board also 
notes that the Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. §  ____), amended section 5103(b) to 
provide that the one-year limitation in that section should 
not be construed to prohibit VA from making a decision on the 
claim before the expiration of the one-year period.  This 
section of the Veterans Benefits Act of 2003 also provides 
that nothing in the section should be construed to require 
re-notification or additional notification to the claimant.  
This amendment is effective as if enacted on November 9, 
2000.  Consequently, there is no problem with the notice 
given to the claimant in this case. 

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  After reviewing the record, the Board finds that VA 
has complied with the VCAA's duty to assist by aiding the 
veteran in obtaining medical evidence, affording him a 
physical examination, and requesting a medical opinion as to 
the etiology of the current left knee disability.  It appears 
that all known and available medical records relevant to the 
issue here on appeal have been obtained and are associated 
with the veteran's claims file, and the veteran does not 
appear to contend otherwise.  Furthermore, the Board notes 
that the veteran and his representative have been accorded 
ample opportunity to present evidence and argument in support 
of the veteran's claim.  The veteran was afforded the 
opportunity to testify before an RO hearing officer and/or 
the Board, but declined to do so.  He has, however, actively 
participated in the development of his claim.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable implementing regulations.  


ORDER

Service connection for a left knee disability is denied.



                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



